Citation Nr: 9930289	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  99-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGSON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1969.  He was awarded several medals and commendations, 
including the Purple Heart Medal, the Bronze Star with a 
"V" device, and the Combat Infantrymans Badge.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 1999, the veteran appeared before the undersigned 
member of the Board via a video conference hearing and gave 
testimony in support of his claim.  During the hearing the 
veteran established that the only issue he was pursuing was 
the issue listed on the first page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected disabilities consist of 
post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling; a scar, residual of a gunshot wound of the 
abdomen, rated as noncompensable; and a scar, residual of a 
shell fragment wound of the right leg, rated as 
noncompensable.  The combined disability rate is 70 percent.  

3. The veteran completed high school, and has work experience 
as a welder.  He last worked in March 1989.  

4.  The veteran's service-connected disabilities are shown in 
all likelihood to prevent him from securing or following 
substantially gainful employment.  




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, total disability ratings for compensation may 
be assigned if the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In 
addition, a total disability rating for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more disabilities, provided at 
least one disability is rated at 40 percent or more and there 
is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In this case, the veteran's service-
connected PTSD is rated at 70 percent.    

Per 38 C.F.R. § 4.16(b), if a veteran does not meet the above 
percentage standards for a total rating, and is unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disability(s), that veteran 
shall be rated totally disabled.  In arriving at such a 
conclusion, the veteran's service-connected disability(s), 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue, will be 
considered.  The Board notes that the veteran does meet the 
percentage standards for a total rating and concludes that 
the veteran is unemployable due to service-connected 
disability.  

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the veteran meets the schedular criteria for a 
total rating based on individual unemployability because the 
RO has evaluated his service-connected psychiatric disability 
as 70 percent disabling.  Thus, that disability meets the 
schedular requirements for TDIU.

Even when a veteran has a disability which meets the 
schedular requirements, it must be established that the 
service-connected disability does, in fact, preclude 
substantial gainful employment.  In this regard, the 
veteran's employment history, educational and vocational 
attainment, as well as his particular physical disabilities, 
are to be considered in making a determination on 
unemployability. 38 C.F.R. §§ 3.340, 3.341.

The veteran's service-connected disabilities consist of post-
traumatic stress disorder (PTSD), rated as 70 percent 
disabling; a scar, residual of a gunshot wound of the 
abdomen, rated as noncompensable; and a scar, residual of a 
shell fragment wound of the right leg, rated as 
noncompensable.  The combined disability rate in 70 percent.  
The veteran last worked in March 1989 as a welder.  He has a 
high school education and no other additional training.  
While the veteran is service-connected for several 
disabilities, he claims that his service-connected PTSD has 
rendered him unemployable.  

Initially, the Board finds the veteran's claim for increased 
compensation benefits for a total rating based on being 
unemployable due to service connected disability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  

The veteran was examined by VA in August 1969 for gunshot and 
shell fragment wound residuals.  His scars were found to be 
well healed.  At that time he indicated that he had worked 
from May 1969 as a machinist.  In September 1969, 
noncompensable evaluations were assigned for his wound scars.  

In a July 1975 letter, J. W. Gates, M. D. reported that the 
veteran had been treated by him for various complaints since 
1954.  It was stated that the veteran was a good worker but 
had difficulty getting along with co-workers and bosses.  

The veteran was examined by VA in September 1992.  He 
reported symptoms such as flashbacks, avoiding people, and 
sleep problems.  The veteran reported that he had 
difficulties maintaining a job and that he had been working 
on several jobs but not for long.  The veteran described 
several short term jobs that he had held and indicated that 
he had not worked since 1989.  The examiner found, PTSD, 
chronic, moderate to severe and the GAF was 40-50.   

The veteran was examined by VA in October 1995.  On a skin 
examination, it was 
noted that his scars were both well healed, nontender and 
nonerythematous.  On PTSD examination, it was noted that the 
veteran had not worked since 1989 and surviving with the help 
of his relatives.  PTSD was diagnosed.  It was noted that the 
veteran was unemployed and therefore his disability was 
severe.  His GAF was 50.  The examiner opined that the 
veteran was not relating well with society in general and 
that the veteran was not functioning well in society.  

On VA psychiatric examination in December 1996, it was noted 
that the veteran continued to be unemployed, and moved around 
living from relative to relative.  Severe PTSD was diagnosed.  
The GAF was 45.  On VA scars examination, the veteran 
reported the gunshot wound to be well healed and 
asymptomatic.  He also reported that his shrapnel wound scar 
was completely asymptomatic. Examination of the abdominal 
scar showed it to be nontender, well healed and not attached 
with no loss of underlying tissue.  On examination of the 
right lower extremity scar, it was noted that there was no 
significant scarring that was visible.  

The record shows that the veteran was hospitalized at a VA 
facility for his PTSD in July 1997, and in May 1998, with 
GAF's of 42 and 40, respectively.  It was noted in May 1998 
that his disability was chronic and severe in nature and that 
he would require long-term follow-up care throughout his life 
span.  

The veteran underwent a private evaluation in August 1998.  
Various psychological tests were administered, and PTSD, 
severe was diagnosed.  The GAF was 40.  

The veteran testified at his October 1998 hearing at the RO 
that he left many jobs due to his inability to get along with 
others, and that he last worked in 1989.  A complete 
transcript is of record.  

In an October 1998 letter, a therapist at the Vet Center 
reported that he had been seeing the veteran since July 1998, 
and that the veteran was having difficulty functioning and 
that his prognosis for a significant improvement was poor.  

On VA muscles examination in February 1999, examination of 
the abdominal scar showed a well healed scar with some mild 
adherence to underlying tissue that did not cause any 
functional decrease in the musculature of the abdomen.  There 
was no abdominal tenderness with some reduced sensation.  The 
right lower extremity scars were noted to show no significant 
soft tissue loss and no functional loss; it was stated that 
the scars were only faintly discernable.  The findings were: 
gunshot wound, left abdomen without functional impairment-
there is no significant muscle damage and no weakness; and 
shell fragment wounds, right lower extremity without muscle 
damage or weakness; pain causes no functional impairment.  

In a June 1999 letter, a therapist at the Vet Center stated 
that the veteran had remained in weekly counseling with him 
and that the veteran had no realistic chances of gaining 
employment in the future.  It was stated that his prognosis 
remained very poor.  

The veteran testified before the undersigned member of the 
Board in June 1999.  He stated that he had been fired many 
times due to his PTSD.  A complete transcript is of record.  

The veteran's service-connected scars are rated under 
Diagnostic Code 7805.  Under this code, scars may be 
evaluated on the basis of any related limitation of function 
of the body part, which they affect. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).  A 10 percent evaluation is also 
warranted for superficial scars which are poorly nourished, 
with repeated ulceration, or that are tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (1998). 

While all of the veteran's service-connected disabilities 
contribute to the issue of unemployability, the veteran is of 
the opinion that his service-connected PTSD prevents him from 
working.  The Board notes that his scars are shown to present 
no functional impairment.  His scars are not shown to be of 
such proportion as to substantially interfere with the 
veteran's employability.  However, the Board is of the 
opinion that the medical evidence of record has shown that it 
is questionable whether the veteran would be capable of 
maintaining gainful employment due to his PTSD.  Initially, 
the Board notes that the veteran has not been gainfully 
employed since 1989 and has held numerous jobs for short 
periods of time. In addition, his therapist at the Vet Center 
has opined that the veteran had no realistic chances of 
gaining employment in the future.  A VA examiner has opined 
that the veteran was not functioning well in society.  

It is also of record that the veteran has a consistent record 
of frequent complaints and treatment for his PTSD.  
Furthermore, no other medical evidence has been submitted 
into the record which tends to show that the veteran is 
employable and thus supports a denial of the veteran's 
individual unemployability claim.  James v. Brown, 7 Vet.App. 
495, 496 (1995).  In fact, the VA outpatient records support 
a finding that the veteran is unemployable as these records 
show regular treatment for complaints relating to his 
service-connected PTSD as well as recent hospitalizations.    

Finally, the veteran's hearing testimony supports the 
aforementioned medical evidence as this evidence has shown 
that he had not had stable employment since 1989.  He has 
offered credible testimony concerning his disability.  In 
addition, it is noted that he has had no additional training.  
His most recent GAF was 40, indicating some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  DSM-IV 32. Consequently, since 
the overall medical and lay evidence of record supports the 
veteran's position that the service- connected disability, 
particularly, PTSD has rendered him totally disabled, and 
medical evidence has not been submitted to the contrary, the 
Board finds that the service-connected disability is 
reasonably shown to be of such severity as to render the 
veteran incapable of securing and following a substantially 
gainful occupation. Accordingly, the Board finds that the 
assignment of a total compensation rating is warranted.


ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulations governing the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

